DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP2017-240119 on 15 December 2017. It is noted, however, that applicant has not filed a certified copy of the JPO application as required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Group I claims 1-7 in the reply filed on 25 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2021.

Claim Interpretation
For examination on the merits, the recitation of “brush” is hereby interpreted to be any particular structure in accordance with the prior art that contacts and permits electrical conductivity between itself and the surface upon which is contacts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation of “not containing conductive metal powder” is indefinite in light of the specification. The specification provides the following description of the instant claim limitation:
	“"Not containing conductive metal powder" means to include not only the case 
where conductive metal powder is not contained at all but also the case where conductive metal powder is contained in a certain amount such that the advantageous effects of the present disclosure are achieved.” ([0005], [0045])
According to MPEP 2111.01, the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification. In the instant case, the plain meaning in a certain amount such that advantageous effects of the present disclosure are achieved”. Thus, the plain meaning of the phrase is inconsistent with interpretation afforded in the specification.
The specification is deficient in establishing the italicized phrase above, and is silent as to what amount may or may not satisfy the disclosure. It is indefinite as to what particular “advantageous effects” the specification is referring to with relationship to the amount of conductive metal powder. 
Thus, since the specification provides a contradictory definition to the plain meaning in which said specification is indefinite as to any requisite degree of contradiction. 
As to claims 1, the recitation of “sintered” is indefinite as to how it limits the power supply brush. “Sintering” is not a positively recited method step in accordance with instant claim 1, whereas its use in the claim is drawn towards the body of the power supply brush, thus apparently implying an indefinite structure or property to the power supply brush. By common definition “sintering” according to Merriam-Webster means “to cause to become a coherent mass by heating without melting”. Therefore, since the definition and the instant specification do not provide any particular structure, property, process of being made, or the like, the limitation will be interpreted to mean a mass which provides electrical connectivity as permitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0121873 A1) in view of Geiermann et al (US 5,164,059).
As to claims 1, 2, and 5-7,  Kimura discloses method for producing a metal porous body, comprising the steps of: 
	performing electrical conduction treatment on a surface of a skeleton of a sheet-like resin porous body having the skeleton with a three-dimensional network structure, to obtain a 
	performing electroplating treatment on a surface of a skeleton of the conductive resin porous body to obtain a plated resin porous body having a metal plating layer (Fig. 1 # 103 Fig. 2a #3 [0037]-[0040]); and 
	performing treatment of removing at least the resin porous body from the plated resin porous body to obtain a metal porous body (Fig. 1 # 104 and 2a (d) [0042]).
	Kimura discloses using a rotating electrode roller (#26 [0041]) but fails to explicitly disclose wherein power is supplied to a rotation shaft of a rotating electrode roller while a contact surface of a power supply brush composed of a sintered body is brought into sliding contact with the rotation shaft with a lubricant, not containing conductive metal powder, interposed therebetween.
	Geiermann discloses supplying power to a rotation shaft of a rotating electrode roller while a contact surface of a power supply brush (#86/82  col 7 lines 14-22) is brought into sliding contact with the rotation shaft (Fig. 3 in contact with roller section 33). Massey further discloses heat generated by the power supply brush is dissipated to the outside by a heat dissipation member connected to the power supply brush (as required by instant claim 2 col. 8 lines 20-30, connections 82 to 86), the power supply brush is disposed at each of the rotation shafts provided at both axial end portions of the electrode roller, and power is supplied to each rotation shaft while the contact surface of the corresponding power supply brush is brought into sliding contact with the rotation shaft (See Fig. 3 top and bottom as required by instant claim 5), a lubrication system for lubricating between the contact surface of a brush and the rotation shaft (Abstract “pressurized lubricating system”) where when the electrode 117476742.1ATTORNEY DOCKET NO. 207516-0122-00-US Application No.: New Page 7roller is rotated, a part of 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the lubrication and power supply brushes of Geiermann in the apparatus of Kimura because it provides an improved current collector to allow the transfer of high amperage current to provide an improved performance (Geiermann col. 2 lines 46-60) and improved lubrication and cooling for maintenance free operation (Geiermann col. Lin3s 4-23).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, as modified by Geiermann, in further view of Adams (US No 340,537) OR Myers (US 2,153,049).
As to claims 3 and 4, Kimura, as modified by Geiermann, fails to explicitly disclose wherein, in the electroplating treatment, abrasion powder generated on the contact surface of the power supply brush is guided and discharged to the outside by a groove formed on the contact surface and wherein the groove is formed so as to extend in a direction crossing a direction tangent to the rotation shaft of the electrode roller.
	Adams discloses an electrical commutator with a power supply brush (p. 1 line 7) which has a groove (“segments” p. 1 lines 40-52) which allows for anti-friction qualities, and allow the passage of an particle formation (pg. 1 lines 47-50). Myers discloses a brush for electrical 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used diagonal grooves on the contact surface of the brush as taught by Adams OR Myers in the method of Kimura, as modified by Geiermann, because it allows for generated particles to be removed from the contact surface and provide anti-friction between the brush and the rotating surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LOUIS J RUFO/Primary Examiner, Art Unit 1795